Title: To George Washington from Major General Horatio Gates, 6 September 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence 6th September 1779.
        
        I have the Honour to acknowledge the Receipt of your Excellency’s Letters of the 17th and 24th of last Month. It is not in my power to give Your Excellency any Official Information respecting the penobscot Expedition, having never been Concern’d in, nor even consulted upon, that Unfortunate Undertaking—I hear from persons who were there, and have returned to this Town, one of whom was an Officer on board the Warren Frigate; that Our Soldiers, & Seamen are all come back, Except a Few of the Sailors, perhaps Fifty, most of whom, through the fear of sta[r]ving, Deserted to the Enemy. The Rest of these are supposed to have perished, or be still wandering in the Woods.
        The Vessels were all Destroyed, except four, Two of which were taken by the Enemy; the Other Two Escaped to Sea. The Warren Frigate was Burnt by The Commodore’s Order, with the Remainders of The Fleet.
        Such being the Final Event, I thought The Reinforcement Arrived at New York, and the Circumstances of Our Affairs this way rendered it proper, that I should Demand of The Council of the Massachusetts Bay a Sufficient Supply of Militia, to replace Col: Jackson’s Regiment, now at Falmouth, having Ordered the Colonel to March his Corps hither, immediately after his receiving the Letter I sent him the 4th Instant.
        On Account of the Alarm Occasion’d by the Arrival of Admiral Arbuthnot and the Intelligence I received from Govr Trumbull, who writes to me that he has communicated to your Excellency Doctor Lee’s Letter, this Measure will, I hope, meet with Your Approbation.

Besides, when we have only to defend the Frontier nearest to penobscut, Your Excellency knows good Militia, from the Back Counties are much fitter for that Service, than such a Regular, disciplined Regiment as Col: Jackson’s. It will be infinitely more Usefully employed, in opposing the Enemy’s Regular Troops, which will probably be soon ordered this Way, if the Enemy mean to act offensively this Campaign.
        I am highly Obliged, & very happy at the Good News Your Excellency has been pleased to send me, The success of Major Lee, & General Sullivan’s Penetrating into the Indian Settlements, reflects Great Honour upon the American Arms.
        Baron Steuben left me this morning, I believe he will do me the Justice to Assure Your Excellency that I have in every point fulfilled Your request by Him; and that no Attention has been wanting upon my part to Command respect to His Authority, and render his Stay in providence as agreeable as it was in my power to make it.
        One Frigate, Twelve Briggs, Sixteen Schooners, and Fourteen Sloops arrived at Newport on the 31st Ulto. I cannot Learn they have brought any Troops or indeed any thing but Fire Wood. The moment I receive Intelligence of any Extraordinary movement of the Enemy in this Quarter, I shall despatch an Express to your Excellency.
        I have the pleasure to inform Your Excellency, That the Sloop Argo, Commanded by Lieutt Col: Talbot, and fitted out by Order of Congress at this post, has sent a prize into New London, Loaded with 1000 Barrells of Flower, and another, with Ninety Odd Hoggsheads of West India Rum. The Former, being from England, had the inclosed English prints on board, which I send for Your perusal.
        As I was closing this Letter, I learnt that it was reported in Boston, that the Enemy had left Penobscot; and, by a Friend, I am informed they gave out on Board Sir George Collyer’s, tho with some Show of Secrecy, that Arbuthnot’s Re-inforcement was intended for the West Indies. Whether they intended this Intelligence be circulated, to prevent the States of New-England from rousing out of their fatal Lethargy, I cannot determine; but it seems the French Minister ought to be acquainted with it for it may be true. I shall continue to warn the Council of the Massachusetts-Bay of the imminent Danger they are exposed to, from their absolute Neglect of the Preparations for their own Defence.
        Your Excellency ought to know that the Express who delivered to me your Letter of the 28th Ulto did not arrive before 3 ‘OClock this Afternoon. I have the Honour to be, Sir, Your Excellency’s Most obedt humble Servt
        
          H.G.
        
       